UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. REAL ESTATE CONTACTS, INC. (Exact name of registrant as specified in charter) Florida 333-169928 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employer Identification No.) 240 Windsor Ridge #36 New Castle, Pennsylvania 16105 (Address of principal executive offices) (724) 656-8886 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o (Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of November 28 , 2011 , 55,030,000 shares, par value $0.001 per share , of the issuer’s common stock are issued and outstanding. REAL ESTATE CONTACTS, INC. QUARTERLY REPORT ON FORM 10-Q September 30, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item4. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. (Removed and Reserved) 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 2 EXPLANATORY NOTE This Form 10-Q/A (“Amendment No. 1”) amends the Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, filed with the Securities and Exchange Commission on November 14, 2011 (the “Quarterly Report”). The purpose of this Amendment No. 1 is to amend the following items in the Quarterly Report: 1. Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” is amended to disclose our corporate history. 2. Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” is amended to revise the presentation of our results of operations for the three and nine month periods ended September 30, 2011 and September 30, 2010. 3. Item 4.“Controls and Procedures,” is amended to disclose the reason our officers’ conclude that our disclosurecontrols are ineffective. 4. Item 6, “Exhibits,” is amended to provide Exhibit 101in accordance with Rule 405 of Regulation S-T. This Amendment No. 1 has no effect on the Registrant’s consolidated financial statements. Except as described above, this amendment does not amend, update or change any other items or disclosures contained in the Quarterly Report or otherwise reflect events that occurred subsequent to the filing of the Quarterly Report. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Quarterly Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1, 31.2, 32.1 and 32.2 hereto. 3 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Real Estate Contacts, Inc.“SEC” refers to the Securities and Exchange Commission. 4 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Index to Financial Statements Real Estate Contacts, Inc. Contents Financial Statements: Page Number Balance Sheets September 30, 2011 (unaudited) and December 31, 2010 F-1 Statements of Operation for the three and nine months ended September 30, 2011 and 2010 (unaudited) F-2 Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) F-3 Notes to Financial Statements (unaudited) F-4 5 REAL ESTATE CONTACTS, INC. Balance Sheets September 30, December 31, (unaudited) Assets Current assets Cash $ $ Prepaid expenses - Total current assets Property & equipment, net of accumulated amortization of$1,333 and $583, respectively Total Assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accrued expenses Deferred Revenue Convertible Note Payable - Shareholder - Due to Shareholder Total liabilities Stockholders' Deficit Preferred Stock $.00001 par value, 10,000,000 shares authorized; none issued and outstanding - - Common Stock, $0.00001 par value, 500,000,000 shares authorized; 55,030,000 and 51,395,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated Deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. F-1 REAL ESTATE CONTACTS, INC. Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues $ Operating expenses: Selling expenses Compensation Professional Rents and overhead General and administrative Amortization Total operating expenses Other expense Interest expense Net loss before provision for income taxes ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) Loss per share, primary and dilutive $ ) $ ) $ ) $ ) Weighted average shares outstanding primary and dilutive The accompanying notes are an integral part of these unaudited financial statements. F-2 REAL ESTATE CONTACTS, INC. Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustment to reconcile Net Loss to net cash used by operations: Amortization Stock based compensation In kind contribution of rent Changes in assets and liabilities: Prepaid expenses ) Accrued expenses Deferred Revenue Shareholder Advances Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities Purchase of fixed assets - ) Net Cash Used by Investing Activities - ) Cash Flows from Financing Activities: Proceeds from convertible note payable – shareholder - Proceeds from issuance of equity Net Cash Provided by Financing Activities Net increase (decrease) in Cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Interest paid $
